EXHIBIT 10.10

 
STOCK REDEMPTION AGREEMENT


This Stock Redemption Agreement (this “Agreement”) is made on and as of February
4, 2013 by and between Xunna Information Technology Inc., a Nevada corporation
(“Company”) and Li Jiang (“Seller”), an individual residing at South SiJing
Street, Building 78, Unit 3, Floor 4, Room 2, HePing District, ShenYang City,
LiaoNing Province, 110003, People’s Republic of China.


BACKGROUND
 
Seller desires to sell and surrender to Company 9,000,000 shares of the common
stock of the Company, which constitutes all of the shares of stock of Company
owned by him (the “Seller Stock”) on the terms and conditions set forth herein,
and Company is willing to purchase and redeem the Seller Stock on this basis.
 
AGREEMENTS


NOW, THEREFORE, in consideration of the Background and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, agree as follows:
 
1.            Stock Redemption.  At the Closing (as defined in Section 5),
Seller shall sell, transfer and assign to Company and Company shall purchase and
redeem all of the Seller Stock on the terms and conditions hereinafter set
forth.
 
2.            Purchase Price and Payment.  The price to be paid by Company and
accepted by Seller for the Seller Stock transferred hereunder shall be
$290,722.50 (“Purchase Price”).  The Company shall pay the Purchase Price to the
Seller at Closing by wire transfer of immediately available funds (the “Wire
Transfer”).
 
3.            Representations and Warranties of Seller.  Seller represents and
warrants to Company (which representations and warranties shall survive Closing)
that:
 
(a)           Seller is the owner of the Seller Stock and the Seller Stock
constitutes all of the shares of capital stock of Company owned by Seller.
 
(b)           The Seller Stock to be transferred by Seller pursuant to this
Agreement are owned by Seller free and clear of all liens, claims, security
interests, options, agreements and encumbrances of any kind whatsoever.
 
4.            Representations and Warranties of Company.  Company represents and
warrants to Seller (which representations and warranties shall survive Closing)
that:
 
(a)           Company has duly taken all corporate action necessary or
appropriate to authorize the execution, delivery and performance by Company of
this Agreement and to consummate the redemption of the Seller Stock.
 
(b)           The execution, delivery and performance by Company of this
Agreement does not and will not violate any provision of Company’s governing
documents or any agreement or other instrument to which Company is a party or by
which any of its properties may be bound or affected.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.10

5.            Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur simultaneously with the execution of this
Agreement, which shall occur at 10:00 a.m. on February 4, 2013 (the “Closing
Date”) by exchange of documentation via facsimile or electronic transfer
(followed by overnight delivery of original executed documents) or at such other
place, date and time as the parties shall otherwise agree.  All proceedings to
be taken and all documents to be executed and delivered by both parties pursuant
to this Agreement shall be deemed to have been taken and executed
simultaneously, and no proceedings shall be deemed taken nor any documents
executed or delivered, until all have been taken, executed and delivered.  The
obligations of the parties at Closing shall be as follows:
 
(a)           At Closing Company shall execute and deliver to Seller:
 
(i)           this Agreement; and
 
(ii)          the Wire Transfer.
 
(b)           At Closing, Seller shall deliver to the Company:
 
(i)           The stock certificate representing the Seller Stock duly endorsed
for transfer or accompanied by duly executed stock powers or in lieu thereof an
affidavit of lost stock certificate to the Company with respect to such Seller
Stock (in form satisfactory to the Company); and
 
(ii)          this Agreement.
 
6.            Indemnification by Seller.  From and after the Closing Date, the
Seller shall indemnify and hold harmless the Company,  its officers,
shareholders, directors, affiliates, representatives, assigns or successors, and
their respective officers, directors, agents, attorneys and employees, and each
person, if any, who controls or may “control” (within the meaning of the
Securities Act of 1933) any of the forgoing persons or entities (hereinafter
referred to individually as a “ Company Indemnified Person “) from and against
any and all losses arising out of or resulting from (i) any inaccuracy or breach
of any representation or warranty made by the Seller in this Agreement, and in
any certificate delivered by the Seller pursuant to this Agreement; (ii) any
breach by Seller of any covenant, obligation or other agreement made by Seller
in this Agreement; and (iii) any third-party claim arising in whole or in part
from any acts or omissions by Seller.
 
7.            Release.  At the Closing, Company and Seller shall be deemed at
that time to have released and discharged one another from and against all
claims, suits, debts, obligations, and liabilities of any kind or description
which they do or may have against one another, known or unknown (“Claims”) with
respect to Seller’s ownership of the Seller Stock.  Notwithstanding the
foregoing, this release shall not apply to any Claims arising from this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.10

8.            Arbitration.  All claims, disputes, differences or controversies
("Disputes") arising out of or relating to this Agreement shall be finally
settled by arbitration in accordance with the then-prevailing Commercial
Arbitration Rules of the American Arbitration Association, as modified herein
(the "Rules").  The place of arbitration shall be Philadelphia,
Pennsylvania.  The arbitrator shall be appointed by the American Arbitration
Association according to the Rules, upon joint application thereto by the
parties involved in the Dispute.  The arbitrator is not empowered to award
damages in excess of compensatory damages, and each party hereto irrevocably
waives any right to recover punitive, exemplary or similar damages with respect
to any Dispute.  Any arbitration proceeds, decision, or award rendered hereunder
shall be final and binding on the parties and their respective successors and
assigns and judgment upon any award may be entered in any court of competent
jurisdiction.
 
9.            Miscellaneous.
 
(a)           This writing constitutes the entire agreement between the parties
with respect to the subject matter hereof and thereof and may be changed or
amended only by an instrument in writing signed by the parties hereto or
thereto.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, executors, successors and permitted
assigns.  No party shall assign any right or obligation under this Agreement
without the prior written consent of the other party.
 
(c)           The descriptive headings contained herein are inserted for
convenience only and do not constitute a part of this Agreement.
 
(d)           This Agreement shall be construed and enforced in accordance with
the laws of the State of Nevada without regard to conflicts of law principles.
 
(e)           All notices required or made under this Agreement shall be deemed
given upon personal delivery or when deposited in the United States Mail, by
certified mail, postage prepaid, return receipt requested and addressed to the
parties at the addresses set forth in the preamble hereto.
 
(f)           This Agreement  may be executed in counterparts, each of which
will be deemed an original but all of which will constitute one and the same
instrument.
 
[The remainder of this page intentionally left blank.]
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.10

[Signature Page to Stock Redemption Agreement]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 

 
COMPANY:
 
 
XUNNA INFORMATION TECHNOLOGY INC.
       
By:
      Name:     Title:        
SELLER:
       
 



 
4 

--------------------------------------------------------------------------------